DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/09/2020.  
Claims 2, 12, and 17 have been canceled.
Claims 1, 3-11, 13-16, and 18-20 are pending and have been examined.  Previous objections to the specification have been withdrawn in view of amendments.  Previous objections to the claims not included in this action have been withdrawn in view of amendments.  Previous objections to the drawings have been withdrawn in view of amendments.  Previous rejections under 35 USC 101 have been withdrawn in view of amendments.  Previous rejections under 35 USC 112 not included in this action have been withdrawn in view of amendments.  Previous prior art rejections have been withdrawn in view of amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-9, 11, 14-16, and 18-19 are objected to because of the following informalities:  
As per claim 1, it appears that the word “that” would be inserted after “determine” in line 10 (this similarly applies to claims 11 and 16).  It is unclear whether “the user” in line 2 is referring to the “human user” of claim 1 or is different (this similarly applies to claims 8-9, 11, 16, and 19).  
As per claim 4, it is unclear whether “the models” in line 1 is referring to the “ML models” of claim 1, or is different.  This similarly applies to claims 5-7, 14-15, and 18 (note: the specification states that a regular expression model is not a machine learning model in paragraph 78).
As per claim 7, there is lack of antecedent basis for “the threshold” in lines 4-5.  There is lack of antecedent basis for “the model that produced the score” in line 5.  The above similarly applies to claim 18.
Further as per claim 11, it appears that “a human and user” in line 5 should be e.g. “a human user”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1, 3-11, 13-16, and 18-20 have been amended to recite “receive, from the user interface, a prompt, expected responses to the prompt, and an actual response of the interaction session, the expected responses and the prompt provided to the user and the actual response provided from the user… implementing a plurality of machine learning (ML) models, each of the ML models configured to determine a likelihood that a different taxonomy of a set of taxonomies applies to the interaction session based on the prompt, the expected responses, and the actual response, the set of taxonomies including three or more of (a) chit-chat, (b) compliment, (c) complaint, (d) repeat previous response, (e) intent change, and (f) closing the interaction session; select, based on the likelihood from each of the ML models, a taxonomy of the set of taxonomies”  However, the specification does not support the above features.  The specification is silent as to the processing circuitry receiving a prompt and expected responses from the user interface.  The prompts and responses appear to come from the virtual agent as seen in figure 1.  As such, the claims lack written description.  At best, this is misleading. The specification describes that “non-machine learning model may include a regular expression model” (e.g. in paragraph 78) and “regular expression model may determine whether a response corresponds a compliment, complaint, cuss word, conversation closing or the like” (e.g. in paragraphs 82 and 101); these taxonomies are not applicable to ML models, i.e. should not be part of the set.  The specification describes that “a neural network configured to produce a score indicating a semantic similarity ” (e.g. in paragraphs 77 and 101), i.e. only these taxonomies appear applicable to ML models.  As such, the claims lack written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 10-11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1) and Amini et al. (US 9812151 B1).
As per independent claim 1, Kuperstein teaches a system comprising: a device to provide, by a user interface, an interaction session between a human user and a virtual agent (e.g. in paragraphs 32 and 35, “personal computer interface… the user and the virtual agent”), the interaction session regarding a problem to be solved by the human user (e.g. in paragraph 35, “goals of the user”); processing circuitry in operation with the user interface (e.g. in paragraphs 65 and 100, “computer processor”, etc.) to: receive, from the user interface, a prompt and an actual response of the interaction session, the prompt provided to the user and the actual response provided from the user (e.g. in paragraphs 36 and 42-48, “first prompt… user then responds… phrase in the focus grammar… phrase in the orienting grammar”); determine the interaction session is in an offtrack state based on the expected responses not matching the actual response (e.g. in paragraphs 41 and 47, “topic change [and/or] the user asks an unexpected but relevant question”); in response to a determination that the interaction session is in the offtrack state, determine that a different taxonomy of a set of taxonomies applies to the interaction session based on the prompt, the expected responses, and the actual response (e.g. in paragraph 47, determines “concept category”); select a taxonomy of the set of taxonomies and provide, based on the selected taxonomy, a next prompt to the interaction session (e.g. in paragraphs 47-48, “maps to the script that is then executed to answer the question… new orienting context”), but does not specifically teach receiving, from the user interface, the expected responses, the expected responses provided to the user, implementing a plurality of machine learning (ML) models, each of the ML models configured to determine a likelihood that a different taxonomy applies, the set of taxonomies including three or more of (a) chit-chat, (b) compliment, (c) complaint, (d) repeat previous response, (e) intent change, and (f) closing the interaction session; select, based on the likelihood from each of the ML models, the taxonomy.  However, as best understood by examiner, Coffman teaches receiving, from a user interface, expected responses, the expected responses provided to the user (e.g. in paragraphs 29-30, “"Do you mean Steve Krantz, or Steve Bradner?"”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuperstein to include the teaching of Coffman because one of ordinary skill in the art would have recognized the benefit of assisting the user with responses.  Kassabgi teaches implementing a plurality of machine learning (ML) models, each of the ML models configured to determine a likelihood that that a different taxonomy of taxonomies applies and select, based on the likelihood from each of the ML models, the taxonomy (e.g. in paragraphs 20, 38, 41, and 55, “a number of defined intents are provided, a confidence level is determined for each defined intent… confidence level for each defined intent may be determined through one or more of machine learning, neural networks” and the “intent having the highest confidence level may be identified as the most probable intent of the user”; note: neural networks are machine learning models as indicated in paragraph 78 of the specification).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Kassabgi because one of ordinary skill in the art would have recognized the benefit of determining a most probable intent.  Amini teaches a set of taxonomies including three or more of (a) chit-chat, (b) compliment, (c) complaint, (d) repeat previous response, (e) intent change, and (f) closing the interaction session (e.g. in column 29 lines 3-50, “an insult… compliment… negative statement (e.g., "I am not happy with your service")… positive statement (e.g., "It was my sister's wedding yesterday")… closing”; note: Kuperstein, in paragraphs 47-48, e.g. intent change; Kassabgi, in paragraph 62, “asking for an earlier question to be repeated… engaging in small talk”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Amini because one of ordinary skill in the art would have recognized the benefit of allowing the virtual agent to recognize well-known types of responses/intents (also amounting to a simple substitution that yields predictable results).  
As per claim 3, the rejection of claim 1 is incorporated, but Kuperstein does not specifically teach wherein the processing circuitry is further to receive context data indicating prompts and responses previously presented in the interaction session, and determine whether the interaction session is in an offtrack state further based on the context data.  However, Kuperstein teaches an offtrack state (e.g. in paragraph 47) and Coffman teaches receiving context data indicating prompts and responses previously presented in an interaction session and determining whether the interaction session is in an state further based on the context data (e.g. in paragraphs 7 and 25, “determines a current context of the command by reviewing a multi-modal history of events… including both speech and non-speech inputs, responses from the system…and prompts for more information”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Coffman because one of ordinary skill in the art would have recognized the benefit of facilitating deducing user intent.
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the set of taxonomies include (a) chit-chat, (b) compliment, (c) complaint, (d) repeat previous response, (e) intent change, and (f) closing the interaction session (e.g. Kuperstein, in paragraphs 47-48, e.g. intent change; Kassabgi, in paragraph 62, “asking for an earlier question to be repeated… engaging in small talk”; Amini, in column 29 lines 3-50, “an insult… compliment… negative statement (e.g., "I am not happy with your service")… positive statement (e.g., "It was my sister's wedding yesterday")… closing”).  

Claims 16 and 20 are the method claims corresponding to system claims 1 and 10 and are rejected under the same reasons set forth.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1), Amini et al. (US 9812151 B1), and further in view of Di Fabbrizio et al. (US 8204751 B1) and Park et al. (US 20170070478 A1).
As per claim 4, the rejection of claim 3 is incorporated, but Kuperstein does not specifically teach wherein the models include a recurrent deep neural network configured to produce a score indicating a semantic similarity between a previous response and the actual response, the score indicating a likelihood that the actual response corresponds to the repeat previous response taxonomy.  However, Di Fabbrizio teaches a model producing a score indicating a semantic similarity between a previous response and an response, the score indicating a likelihood that the response corresponds to a repeat previous response taxonomy (e.g. in column 4 lines 44-62, “calculating the semantic similarity between the current question Q and a previous question Q'… value between 0 (…no semantic relations) and 1 (…the same)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Di Fabbrizio because one of ordinary skill in the art would have recognized the benefit of  (e.g. in paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Park because one of ordinary skill in the art would have recognized the benefit of facilitating recognition (note: also amounts to a simple substitution that yields predictable results).  
Claim 14 is the medium claim corresponding to system claim 4 and is rejected under the same reasons set forth.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1), Amini et al. (US 9812151 B1), Di Fabbrizio et al. (US 8204751 B1) and Park et al. (US 20170070478 A1) and further in view of Epstein et al. (US 6963831 B1).
As per claim 5, the rejection of claim 4 is incorporated and Kuperstein further teaches wherein the models include a regular expression model (e.g. in paragraph 94 and 98), but does not specifically teach to produce a score indicating a likelihood that the actual response corresponds to the compliment taxonomy, the complaint taxonomy, or the closing taxonomy.  However, Amini teaches an actual response corresponding to a compliment taxonomy, a complaint taxonomy, or a closing taxonomy of the interaction session (e.g. in column 29 lines 3-33 and 46-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Amini 
As per claim 6, the rejection of claim 5 is incorporated and Kuperstein further teaches determining that the actual response corresponds to the intent change taxonomy (e.g. in paragraphs 47-48), but does not specifically teach the models include a deep neural network model to produce a score indicating a likelihood for a particular intent.  However, Kassabgi teaches a neural network model to produce a score indicating a likelihood for a particular intent (e.g. in paragraph 38, 41, and 55, “confidence level for each defined intent may be determined through one or more of pattern matching, classification algorithm (including part-of-speech classification), machine learning, neural networks”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Kassabgi because one of ordinary skill in the art would have recognized the benefit of facilitating determination of a most  (e.g. in paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Park because one of ordinary skill in the art would have recognized the benefit of facilitating recognition (note: also amounts to a simple substitution that yields predictable results).  
Claim 15 is the medium claim corresponding to system claim 5 and is rejected under the same reasons set forth.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1), Amini et al. (US 9812151 B1), Di Fabbrizio et al. (US 8204751 B1), Park et al. (US 20170070478 A1), and Epstein et al. (US 6963831 B1) as applied above, and further in view of Skaanning et al. (US 20020116351 A1).
As per claim 7, the rejection of claim 6 is incorporated and Kuperstein further teaches a taxonomy of the offtrack state (e.g. in paragraph 47), but does not specifically teach wherein the processing circuitry is configured to execute the models in parallel and compare respective scores from each of the models to one or more specified thresholds and determine, in response to a determination that a score of the respective scores is greater than, or equal to a threshold of the one or more specified thresholds, the taxonomy corresponding to the model that produced the score is the taxonomy of the offtrack state.  However, Kassabgi teaches a processing circuitry is configured to execute models and compare respective scores confidence level for each defined intent may be determined through one or more of pattern matching, classification algorithm (including part-of-speech classification), machine learning, neural networks… confidence level meeting a defined threshold” and the “intent having the highest confidence level may be identified as the most probable intent of the user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Kassabgi because one of ordinary skill in the art would have recognized the benefit of facilitating determination of a most probable intent.  Skaanning teaches executing models in parallel (e.g. in paragraph 13, 41, and 55-56, “finding a model that best handles the problem of the user. This can be done, for example, by running a number of competing models in parallel until it becomes apparent which model is the most suitable”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Skaanning because one of ordinary skill in the art would have recognized the benefit of facilitating determination of a most suitable model.
wherein the next prompt and next expected responses are from a dialog script for a different problem associated with a changed intent of the user (e.g. Kuperstein, in paragraphs 47-48).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1) and Amini et al. (US 9812151 B1) as applied above, and further in view of Dhamecha et al. (US 20190362642 A1).
As per claim 8, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the next prompt and next expected responses are the prompt and expected responses rephrased to bring the user back on track.  However, Dhamecha teaches a next prompt and next expected responses are a prompt and expected responses rephrased to bring a user back on track (e.g. in paragraphs 24 and 35, “rephrasing a question presented by the tutoring agent, retraining the tutoring agent with respect to a response”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Dhamecha because one of ordinary skill in the art would have recognized the benefit of improving the virtual agent.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US .
As per claim 18, the rejection of claim 16 is incorporated and Kuperstein further teaches a taxonomy of the offtrack state (e.g. in paragraph 47), but does not specifically teach executing the models in parallel and comparing respective scores from each of the models to one or more specified thresholds and determine, in response to a determination that a score of the respective scores is greater than, or equal to a threshold of the one or more specified thresholds, a taxonomy corresponding to the model that produced the score is the taxonomy of the offtrack state.  However, Kassabgi teaches executing models and comparing respective scores from each of the models to one or more specified thresholds and determine, in response to a determination that a score of the respective scores is greater than, or equal to the threshold of the one or more specified thresholds, a taxonomy corresponding to the model that produced the score is a taxonomy of intent (e.g. in paragraph 38, 41, and 55-56, “confidence level for each defined intent may be determined through one or more of pattern matching, classification algorithm (including part-of-speech classification), machine learning, neural networks… confidence level meeting a defined threshold” and the “intent having the highest confidence level may be identified as the most probable intent of the user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Kassabgi because one of ordinary skill in the art finding a model that best handles the problem of the user. This can be done, for example, by running a number of competing models in parallel until it becomes apparent which model is the most suitable”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Skaanning because one of ordinary skill in the art would have recognized the benefit of facilitating determination of a most suitable model.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein (US 20090018829 A1) in view of Coffman et al. (US 20030014260 A1), Kassabgi (US 20180278554 A1), Amini et al. (US 9812151 B1), and Skaanning et al. (US 20020116351 A1) as applied above, and further in view of Dhamecha et al. (US 20190362642 A1).
	Claim 19 is the method claim corresponding to system claim 18 and is rejected under the same reasons set forth, but the combination does not specifically teach wherein the next prompt and next expected responses are the prompt and expected responses rephrased to bring the user back on track.  However, Dhamecha teaches a next prompt and next expected responses are a prompt and expected responses rephrased to bring a user back on track (e.g. in paragraphs 24 and 35, “rephrasing a question presented by the tutoring agent, retraining the tutoring agent with respect to a response”).  It would .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Aharonov et al. (US 20170317949 A1) teaches “intermediary server 204's ability to understand the client computer 202's intent may be "off-track" or "in-track". If the client computer 202 initiates a new request while ignoring responses from the intermediary server 204, this is known as an "off-track" request” (e.g. in paragraph 77).
Akbacak et al. (US 20150370787 A1 cited in IDS dated 10/24/2019) teaches “sequences of user interactions, higher level intent sequences may be determined and used to form models that anticipate similar intents but with different arguments including arguments that do not necessarily appear in the usage history. In this way, the session context models may be used to determine likely next interactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/21/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176